DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Applicant’s reply regarding Application No. 15/771501 filed 9 November 2020 has been fully considered. Claim(s) 16, 33 have been amended. Claims 26, 27 have been cancelled. Claims 16-25, 29-35 are currently being examined. In response to the amendments, the rejections under 35 USC 112 are withdrawn. In response to the amendments, the rejections under 35 USC 103 are modified. 

Claim Rejections - 35 USC § 103
Claims 16-20, 22-25, 29-32, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akai (US 20120125547, already made of record) and further in view of Fushimi (JP 2014198928, already made of record).
Regarding claims 16, 18, Akai discloses laminated sheets comprising one or more cellulose sheets that may be laminated without adhesives (Akai Para 230) when at least one sheet comprises impregnated resin (Akai Paras 140-147), e.g. two impregnated cellulose sheets may be directly laminated. Akai discloses the cellulose has fiber diameter (width) of 100 nm or less (Akai Para 126). Akai 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Akai does not explicitly disclose mixtures of chemically modified cellulose or other oxygen-containing organic compounds.
Fushimi discloses mixing fibers other than fine fibrous cellulose, such as regenerated fibers (cellulose derivatives) that may be chemically treated (Fushimi Para 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the alternative fiber selection of Fushimi in the cellulose preparation of Akai, such as a mixture in minor amounts, in order to gain the benefit of using recycled fibers taught by Fushimi (Fushimi Para 46).

Regarding claim 17, Akai discloses composite structures with a thickness of 10 microns to 10 cm, preferably more than 50 microns (Akai Para 236).

Regarding claim 19, Akai discloses light transmittance of greater than 90% (Akai Para 241).

Regarding claim 20, Akai discloses low haze value such as less than 3 (Akai Paras 240, 241) such values being measured in percent (Akai Paras 269, 312, Table 1).



Regarding claims 23, 24, Akai discloses the chemical modification of the cellulose fibers is preferably done to a degree such that hydrophilicity is regulated/reduced while balancing increasing the coefficient of linear expansion (Akai Para 107). 
Akai does not disclose the specific property (curling curvature measured in specific conditions of humidity change) as presently claimed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust reduce hydrophilicity and thus sensitivity to humidity of the cellulose fibers of Akai while maintaining mechanical stability (Akai Para 107) and thus result in a sheet with the same properties as presently claimed.
“(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223).

Regarding claim 25, Akai discloses the cellulose is chemically modified such as by heterocyclic compounds and acids (Akai Paras 24, 27, 31).
Akai does not disclose chemical modification of cellulose fibers by phosphoric acid group or derivation thereof.
Fushimi discloses chemical treatment of microfibrous cellulose including a phosphorous-containing acid, specifically a phosphoric acid group (Fushimi Paras 9-10, 38-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the chemical treatment of Fushimi in the cellulose preparation of Akai in order to 


Regarding claim 29, Akai discloses the composite may have a resin layer as a separate sheet (Akai Paras 115, 160, 164, 230).

Regarding claim 30, Akai discloses the resin layer may be polycarbonate (Akai Paras 170-174).

Regarding claim 31, Akai discloses coefficient of linear expansion of 1-50 ppm/K (Akai Para 242) and a high modulus such as greater than 100 MPa or 5 GPa (Akai Paras 245, 246).
Akai does not disclose the specific property (bending modulus measured in specific conditions) as presently claimed. However, given that Akai discloses the same materials, dimensions, and properties as described above, it is clear that the teachings of Akai encompass a sheet with the same properties as presently claimed.

Regarding claim 32, Akai discloses the solvent may include ethers of alcohols such as ethylene glycol, without limit, including polyethylene glycols (Akai Para 114).

Regarding claim 34, Akai in view of Fushimi discloses mixtures of cellulose and cellulose derivatives (Fushimi Para 46).



Claims 21, 33, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akai (US 20120125547, already made of record) in view of Fushimi (JP 2014198928, already made of record) as applied to claim 16 above, and optionally further in view of Yano et al. (US 20110117319).
Regarding claims 21, 33, Akai in view of Fushimi discloses the sheets of the composite sheet may be made with low porosity, i.e. high density (Akai Paras 119, 124). Akai discloses each cellulose sheet may have a thickness of preferably 5 to 250 microns and may have a basis weight of e.g. 40 g/m2 (Akai Paras 128, 129, 236, 237).
Akai in view of Fushimi does not explicitly disclose a density of the sheets.
Yano discloses a transparent nanofiber sheet (Yano Para 17) with low porosity of less than 5% (Yano Para 110) and high cellulose content of 90% to greater than 99% (Yano Paras 124, 125) including derivatized cellulose (Yano Para 197). Yano discloses compressed sheets with final thickness such as 50 or 60 microns (Yano Paras 210, 256, 276) and density of 1.53 g/cm3 (Yano Para 278, Table 2).
If it was determined that the disclosure of Akai in view of Fushimi did not include sheets with density greater than 1 or 1.4 g/cm3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust the porosity, thickness and thus density of the sheets of Akai in view of Fushimi according to the teachings of Yano in order to gain the benefit of high transparency, high modulus of elasticity, and effective use as a window or transparent substrate as taught by Yano (Yano Para 225), such modified densities including values greater than or equal to 1 or 1.4 g/cm3, up to 1.53 g/cm3 (Yano Para 278, Table 2).

Regarding claim 35, Akai in view of Fushimi discloses mixtures of cellulose and cellulose derivatives (Fushimi Para 46).

Response to Arguments
Applicant's arguments filed 9 November 2020 have been fully considered in light of the amendments and new grounds of rejection set forth above, but they are not persuasive.

On pages 8-9 of the response, applicant argues that Akai, alone or in view of Fushimi and Yano, does not disclose directly laminated cellulose sheets. However, while the specific embodiment e) of Akai cited by applicant discloses resin adhesives between the cellulose layers (Akai Paras 160, 164) it is noted that Akai discloses other embodiments wherein the resin is present in interstices rather than as a surface layer (Akai Paras 140-147) and further discloses laminated sheets comprising one or more cellulose sheets that may be laminated without adhesives (Akai Para 230), e.g. two impregnated cellulose sheets may be directly laminated.

On page 9 of the response, applicant argues that Akai does not disclose the specific property (curling curvature measured in specific conditions of humidity change) as presently claimed. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to adjust reduce hydrophilicity and thus sensitivity to humidity of the cellulose fibers of Akai while maintaining mechanical stability (Akai Para 107) and thus result in a sheet with the same properties as presently claimed.
“(In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223).
Further, the data is not persuasive given that it is not commensurate in scope with the present claim 1. Applicants have not provided data to show that the unexpected results do in fact occur over the entire range of laminated sheets as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D LOWREY whose telephone number is (571)270-1455.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL D. LOWREY
Examiner
Art Unit 1787



/D.D.L/Examiner, Art Unit 1787       

/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787